In an action inter alia to foreclose a mortgage on real property, defendant Nigro Bros., Inc., appeals from an order of the Supreme Court, Westchester County, entered September 22, 1975, which granted the motion of defendants Weintraub to fix the amount of the bond to be posted to discharge the mechanic’s liens on the premises on the basis of the amount of the lien asserted by the general contractor. Order affirmed, with one bill of $50 costs and disbursements jointly to respondents appearing separately and filing separate briefs. The owner of premises is liable to subcontractors only to the extent of the debt he owes to the general contractor. The bond given to discharge the mechanics’ liens herein was properly fixed on the basis of the amount in which the owner was indebted to the general contractor at the time of the assertion of the liens (see Lien *601Law, §§ 4, 19; Custer Bldrs. v Quaker Heritage, 41 AD2d 448, 451; Lorber v Eskof Real Estate, 21 Mise 2d 308; Randolph v Garvey, 10 Abb Prac 179, 183). Insofar as the First Department case of Matter of Rockefeller Center (Jackson) (238 App Div 736) holds to the contrary, we do not agree. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Hawkins, JJ., concur.